Exhibit 10.6

KENSINGTON CAPITAL ACQUISITION CORP.
1400 Old Country Road, Suite 301

Westbury, New York 11590

May 6, 2020

DEHC LLC
3355 Pierson Drive
Wilmington, Delaware  19810

Re:Services Agreement

Ladies and Gentlemen:

This letter agreement by and between Kensington Capital Acquisition Corp. (the
“Company”) and DEHC LLC (the “Provider”), dated as of the date of this letter
agreement, will confirm our agreement that, commencing on the date the
securities of the Company are first listed on the New York Stock Exchange (the
“Listing Date”), and continuing until the earliest of (a) the consummation by
the Company of an initial business combination, (b) the Company’s liquidation
and (c) the 18-month anniversary of the Listing Date (such earliest date
hereinafter referred to as the “Termination Date”) (in the case of clauses (a)
and (b), as described in the pursuant to a Registration Statement on Form S-1
and prospectus filed with the U.S. Securities and Exchange Commission (the
“Registration Statement”):

(i)The Provider shall make available, or cause to be made available, to the
Company, such administrative and other services of Daniel Huber as may be
reasonably requested by the Company. In exchange therefor, the Company shall pay
to the Provider the sum of $20,000 per month on the Listing Date and continuing
monthly thereafter until the Termination Date; provided that such payments shall
not exceed $360,000 in the aggregate; and

(ii)The Provider hereby irrevocably waives any and all right, title, interest,
causes of action and claims of any kind as a result of, or arising out of, this
letter agreement (each, a “Claim”) in or to, and any and all right to seek
payment of any amounts due to it out of, the trust account established for the
benefit of the public stockholders of the Company and into which substantially
all of the proceeds of the Company’s initial public offering will be deposited
(the “Trust Account”), and hereby irrevocably waives any Claim it may have in
the future, which Claim would reduce, encumber or otherwise adversely affect the
Trust Account or any monies or other assets in the Trust Account, and further
agrees not to seek recourse, reimbursement, payment or satisfaction of any Claim
against the Trust Account or any monies or other assets in the Trust Account for
any reason whatsoever.

This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.



--------------------------------------------------------------------------------

 

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by the parties
hereto.

No party hereto may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

Any litigation between the parties (whether grounded in contract, tort, statute,
law or equity) shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York that apply to
contracts made and performed entirely within such State.

[Signature Page Follows]

2

 



--------------------------------------------------------------------------------

 

Very truly yours,

 

KENSINGTON CAPITAL ACQUISITION CORP.

 

 

By:

/s/ Justin Mirro

 

Name: Justin Mirro

 

Title: Chairman and Chief Executive Officer

Agreed:

 

DEHC LLC

 

 

By:

/s/ Daniel Huber

 

Name: Daniel Huber

 

Title: Managing Member

[Signature Page to Services Agreement]

3

 

